

116 HR 964 RH: Transition Team Ethics Improvement Act
U.S. House of Representatives
2020-01-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IBUnion Calendar No. 306116th CONGRESS2d SessionH. R. 964[Report No. 116–382]IN THE HOUSE OF REPRESENTATIVESFebruary 5, 2019Mr. Cummings (for himself, Mrs. Carolyn B. Maloney of New York, Ms. Norton, Mr. Clay, Mr. Lynch, Mr. Cooper, Mr. Connolly, Mr. Rouda, Ms. Hill of California, Mr. Sarbanes, Mr. Welch, Ms. Speier, Mr. DeSaulnier, Mrs. Lawrence, Mr. Khanna, Mr. Gomez, Ms. Ocasio-Cortez, Ms. Pressley, and Mr. Raskin) introduced the following bill; which was referred to the Committee on Oversight and ReformJanuary 27, 2020Reported from the Committee on Oversight and Reform, committed to the Committee of the Whole House on the State of the Union, and ordered to be
			 printedStrike out all after the enacting clause and insert the part printed in italicFor text of introduced bill, see copy of bill as introduced on February 5, 2019A BILLTo amend the Presidential Transition Act of 1963 to require the development of ethics plans for
			 certain transition teams, and for other purposes.
	
 1.Short titleThis Act may be cited as the Transition Team Ethics Improvement Act. 2.Presidential transition ethics programsThe Presidential Transition Act of 1963 (3 U.S.C. 102 note) is amended—
 (1)in section 3(f), by adding at the end the following:  (3)Not later than 10 days after submitting an application for a security clearance for any individual, and not later than 10 days after any such individual is granted a security clearance (including an interim clearance), each eligible candidate (as that term is described in subsection (h)(4)(A)) or the President-elect (as the case may be) shall submit a report containing the name of such individual to the Committee on Oversight and Reform of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate.;
 (2)in section 4— (A)in subsection (a)—
 (i)in paragraph (3), by striking and at the end; (ii)by redesignating paragraph (4) as paragraph (5); and
 (iii)by inserting after paragraph (3) the following:  (4)the term nonpublic information—
 (A)means information from the Federal Government that a transition team member obtains as part of the employment of such member that the member knows or reasonably should know has not been made available to the general public; and
 (B)includes information that has not been released to the public that a transition team member knows or reasonably should know—
 (i)is exempt from disclosure under section 552 of title 5, United States Code, or otherwise protected from disclosure by law; and
 (ii)is not authorized by the appropriate agency or official to be released to the public; and; and (B)in subsection (g)—
 (i)in paragraph (1), by striking November and inserting October; and (ii)by adding at the end the following:
						
							(3)Ethics plan
 (A)In generalEach memorandum of understanding under paragraph (1) shall include an agreement that the eligible candidate will implement and enforce an ethics plan to guide the conduct of the transition beginning on the date on which the eligible candidate becomes the President-elect.
 (B)ContentsThe ethics plan shall include, at a minimum— (i)a description of the ethics requirements that will apply to all transition team members, including specific requirements for transition team members who will have access to nonpublic or classified information;
 (ii)a description of how the transition team will— (I)address the role on the transition team of—
 (aa)registered lobbyists under the Lobbying Disclosure Act of 1995 (2 U.S.C. 1601 et seq.) and individuals who were formerly registered lobbyists under that Act;
 (bb)persons registered under the Foreign Agents Registration Act, as amended (22 U.S.C. 611 et seq.), foreign nationals, and other foreign agents; and
 (cc)transition team members with sources of income or clients that are not disclosed to the public; (II)prohibit a transition team member with personal financial conflicts of interest as described in section 208 of title 18, United States Code, from working on particular matters involving specific parties that affect the interests of such member; and
 (III)address how the covered eligible candidate will address their own personal financial conflicts of interest during a Presidential term if the covered eligible candidate becomes the President-elect;
 (iii)a Code of Ethical Conduct, to which each transition team member will sign and be subject to, that reflects the content of the ethics plans under this paragraph and at a minimum requires each transition team member to—
 (I)seek authorization from transition team leaders or their designees before seeking, on behalf of the transition, access to any nonpublic information;
 (II)keep confidential any nonpublic information provided in the course of the duties of the member with the transition and exclusively use such information for the purposes of the transition; and
 (III)not use any nonpublic information provided in the course of transition duties, in any manner, for personal or private gain for the member or any other party at any time during or after the transition; and
 (iv)a description of how the transition team will enforce the Code of Ethical Conduct, including the names of the transition team members responsible for enforcement, oversight, and compliance.
 (C)Publicly availableThe transition team shall make the ethics plan described in this paragraph publicly available on the website of the General Services Administration the earlier of—
 (i)the day on which the memorandum of understanding is completed; or (ii)October 1.; and
 (3)in section 6(b)— (A)in paragraph (1)—
 (i)in subparagraph (A), by striking and at the end; (ii)in subparagraph (B), by striking the period at the end and inserting a semicolon; and
 (iii)by adding at the end the following:  (C)a list of all positions each transition team member has held outside the Federal Government for the previous 12-month period, including paid and unpaid positions;
 (D)sources of compensation for each transition team member exceeding $5,000 a year for the previous 12-month period;
 (E)a description of the role of each transition team member, including a list of any policy issues that the member expects to work on, and a list of agencies the member expects to interact with, while serving on the transition team;
 (F)a list of any issues from which each transition team member will be recused while serving as a member of the transition team pursuant to the transition team ethics plan outlined in section 4(g)(3); and
 (G)an affirmation that no transition team member has a financial conflict of interest that precludes the member from working on the matters described in subparagraph (E).;
 (B)in paragraph (2), by inserting not later than 2 business days after public; and (C)by adding at the end the following:
					
 (3)The head of a Federal department or agency, or their designee, shall not permit access to the Federal department or agency, or employees of such department or agency, that would not be provided to a member of the public for any transition team member who does not make the disclosures listed under paragraph (1)..
				
		January 27, 2020
		Reported from the Committee on Oversight and Reform, committed to the Committee of the Whole House on the State of the Union, and ordered to be
			 printed